Rhodes, J.
I concur in the result, in so far as the decision is ordered corrected. It is evident that the majority of this court intended to reverse the judgment below upon the facts. The decision, as handed down, should reflect what the court intended, and should be amended accordingly.
Motion to correct decision granted upon the payment of all expenses incurred by the plaintiff in printing a supplemental record or supplemental pages to the present record on appeal in the Court of Appeals and in reprinting such portion of his brief as may be determined necessary. These disbursements are to be taxed. The decision is amended to read as follows:
“ Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event.
“ The court reverses all of the findings of fact from and including No. 6 to and including No. 76, and all findings of fact contained in that part of the decision captioned ‘ Conclusions of Law.’ ”